The case presents the more or less common situation of the owner going behind the back of the broker to conclude a sale with a customer whom the broker has procured, in order to escape paying a commission. Schlegal v. Allerton,65 Conn. 260, 32 A. 363; Housatonic Valley Ins. Agency, Inc. v. Klipstein, 125 Conn. 274, 280,5 A.2d 16. In Baretz v. Steinmetz, 102 Conn. 148, 150,128 A. 18, a similar case, we said: "The trial court reached the conclusion that the defendant had impliedly agreed to pay the plaintiff the customary broker's commission if the property was sold to Barone. The facts presented might be approached from several angles, but, if that conclusion is justified by them, we have no need to inquire farther. Largely depending as it does upon inferences to be drawn from facts proven and the determination of the intentions and expectations of the parties, it presents *Page 218 
fundamentally an issue of fact." I see nothing so unreasonable or illogical in the trial court's conclusions as to justify this court in itself drawing inferences, deciding the facts and directing that judgment be entered for the defendant.